Citation Nr: 1539055	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel






INTRODUCTION

The Veteran served with the new Philippine Scouts from June 1946 to April 1947.  He died in November 2009; the Appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In February 2015, the Board remanded the claim for additional development.  The claim has since been returned to the Board for further appellate consideration.  In preparing to decide the issue on appeal, the Board has reviewed the contents of both the Veteran's physical and electronic (Virtual VA and Veterans Benefit Management System) claims files.  The documents in the electronic files are duplicative of the documents in the physical file.   

The Appellant initially requested a central office hearing, but withdrew the request in a December 2014 letter. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in November 2009, and the immediate cause of death was cardio respiratory arrest, secondary to cerebrovascular accident bleed and stage three hypertension.

2.  The service department records show that the Veteran served with the new Philippine Scouts from June 1946 to April 1947.

3.  At the time of his death, the Veteran was not service connected for any disability and did not have any claims before the VA.

4.  The cause of the Veteran's death, to include cardio respiratory arrest, secondary to cerebrovascular accident bleed and stage three hypertension, was not the result of a disease or injury incurred in active service and is not otherwise shown to be related to any in-service occurrence or event.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In January 2012, VA notified the Appellant of the information and evidence needed to substantiate her DIC claim based on either a previously service connected condition or a condition not yet service connected, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Appellant was also provided a statement that the Veteran was not service connected for any condition at the time of his death.

VA fulfilled its duty to assist the Appellant in obtaining identified and available evidence needed to substantiate a claim.  In February 2015, the Board remanded this matter to obtain a medical opinion, and that opinion was provided on May 2015.  The Board notes that the Veteran's service treatment records are not associated with the claims file, and the National Personnel Records Center (NPRC) has twice indicated that they may have been destroyed in an accidental fire in July 1973.  Therefore, the Board finds there is no reasonable possibility that the missing records may be located or recovered.  The Board recognizes that it has a heightened obligation to assist the Appellant in the development of the case, and to explain findings and conclusions, as well as to carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Appellant.  See Russo v. Brown, Vet. App. 46 (1996).

There is no evidence that additional records have yet to be requested, or that an additional medical opinion for the issue addressed is in order.

Hence, VA has fulfilled its duty to notify and assist the Appellant, and adjudication as to whether the Appellant is entitled to DIC, to include service connection for the cause of the Veteran's death, at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Veteran Status

The law authorizes the payment of DIC to survivors of a veteran who dies after December 31, 1956, from a service-connected or compensable disability.  38 U.S.C.A. § 1310(a).  

In order to establish basic eligibility for entitlement to DIC, it is required, in part, that the individual in respect to whom DIC is claimed be a veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1310(b); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognition of guerrilla service, is recognized service for certain VA purposes.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for DIC benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for DIC benefits.  38 C.F.R. §§ 3.40(b), (c), and (d).

In the present case, the Veteran has been determined by the appropriate service department to have served with the New Philippine Scouts from June 1946 to April 1947, with no other documented service.  The service department's determination is binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Laws and Regulations

DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected or compensable disability.  38 U.S.C.A. § 1310.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether the disorder that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C.A. § 1310.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.

Where a veteran served continuously for 90 days or more during a period of war, or during any wartime or peacetime service after December 31, 1946, and a chronic disease becomes manifest to a compensable degree within a certain amount of time after the date of service discharge, such disease shall be presumed to have been incurred or aggravated in service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Hypertension is listed as a chronic disease under 38 C.F.R. § 3.309(a) and must have become manifest to a compensable degree within one year after service discharge to qualify for this presumption.  38 C.F.R. § 3.307.  To receive the presumption of service connection for a chronic disease, there must be (1) a current chronic diagnosis and (2) chronic disease in service or within the presumptive period.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1335-36 (2013).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

In November 2009, the Veteran passed away from cardio respiratory arrest caused by a cerebrovascular accident bleed and stage three hypertension.  See November 2009 Private Medical Records.  The Appellant contends that the underlying cause for the Veteran's death was related to a head injury the Veteran received during an in-service car accident in 1946.  See July 2015 Statement in Support of Claim, September 1989 Application for Compensation.

The claims file contains no service treatment records as they were likely destroyed by a July 1973 fire at the NPRC.  The only medical treatment records in the claims file are an April 1974 letter from Dr. SP, and the November 2009 records of the Veteran's admission to and subsequent death in Dr. Damian J. Reyes Memorial Hospital.  The claims file does contain lay statements from both the Veteran and the Appellant.  

Resolving all reasonable doubt in the Appellant's favor, the Board finds sufficient evidence of an in-service injury.  In a September 1989 Application for Compensation, the Veteran sought service connection for migraines, and indicated that they began in 1946.  In a July 2015 Statement in Support of Claim, the Appellant stated that the Veteran began suffering from migraines after a "road mishap" that occurred while he was serving in the new Philippine Scouts.  See also January 2014 VA 9, October 2012 Statement in Support of Claim.  Further, the Appellant explains that they lived on an island far from the hospital in Manilla, and did not have the resources to seek treatment at the VA hospital there throughout the course of the Veteran's life.  See July 2015 Statement in Support of Claim.

In the absence of service treatment records because of the July 1973 fire at the NPRC, and the absence of VA treatment records or private medical records because of the Veteran's location and resources, the Board finds the lay statements to be sufficiently probative to establish both an in-service injury and the fact that the Veteran suffered from migraines throughout his life.  

Further, the Appellant contends that the in-service accident and consequent migraines contributed to the Veteran's death.  See January 2014 VA 9.  While lay evidence can be competent to establish a nexus between service and a cause of death, in this case the Appellant is not competent to reach the complex medical conclusion that the Veteran's in-service accident and subsequent migraines caused or substantially and materially contributed to his death.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  

The Board finds the Appellant's lay statements are less probative than the May 2015 VA examiner's medical opinion.  After reviewing the Veteran's claims file, the examiner opined that it was less likely than not (less than 50% probability) that the Veteran's death was incurred in service or caused by the in-service head injury.  In providing a supporting rationale, the examiner noted that a cerebrovascular bleed is an acute condition and the history of head trauma "happened long before the Veteran's demise...."  Instead, the examiner found that the cerebrovascular bleed was brought about by an increase in blood pressure, noting that the Veteran had a blood pressure reading of 180/110 when he was admitted to the hospital in November 2009.  Therefore, the Board finds the VA examination report to be the most probative evidence addressing the relationship of the Veteran's cause of death to an in-service event, including head trauma.  There is no medical indication that any headaches were in any way implicated in the cause of death.

The additional medical treatment record is an April 1974 letter from Dr. SP, recommending a check-up for the Veteran because he had left sided chest pain and dizziness on and off again for three months.  The Board does not find this evidence to be probative of the current issue, and notes that the VA examiner considered it as part of the review of the Veteran's records.

As noted on the Veteran's death certificate, stage three hypertension was a significant condition contributing to the Veteran's death.  While the Appellant did not specifically claim the Veteran's hypertension was related to his service, a claim is not necessarily limited in scope to a single or particular diagnosis and should be construed "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed processing that claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Hypertension is a chronic disease, and it is presumed to have been incurred or aggravated in service if it becomes compensable within one year of discharge.  38 C.F.R. §§ 3.303, 3.307, 3.309.  While the Board has considered the chronic disease presumption, the claims file contains no evidence that the Veteran had hypertension either in-service or within one year of discharge.  The first indication of hypertension is on the Veteran's November 2009 death certificate.

In light of the above, the Board finds that the criteria for entitlement to DIC based on service connection for the cause of the Veteran's death have not been met, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


